Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the following communications: filing a continuation application filed on 10/14/2019. The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 2-21 are pending in the case. Claim 1 is cancelled.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4. 	Claim 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger et. al. U.S. Publication No. 20030071851 published Apr. 17, 2003 in view of Bittinger et. al. U.S. Patent No. 5923326 issued July 13, 1999. 


 In regard to Independent claim 2, Unger teaches a method comprising: at an electronic device including a display, one or more input devices, one or more processors, and non-transitory memory: 
displaying, on the display, a user interface that includes a plurality of icons; receiving, via the one or more input devices, a sequence of one or more inputs that includes an input detected while displaying at least a portion of the user interface that includes the plurality of icons (See as shown in figure 3, icons are displayed on the user interface where a user can click on an icon (See Para 3, 39, 44)). Unger teaches the user can select the icons on a display. 

    PNG
    media_image1.png
    567
    821
    media_image1.png
    Greyscale

in response to receiving the sequence of one or more inputs, displaying, on the display, a widget overlaid on a portion of the user interface that includes the plurality of icons, wherein the widget is displayed at a portion of the user interface that was previously occupied by one or more of the plurality of icons, wherein the widget corresponds to an application on the device, wherein the widget includes information from the application, and wherein the widget includes an element, (See fig. 4 -13, Para 55-71).  Unger discloses the user can manipulate and open the control pad application that is overlaid on a portion of the user interface that includes icons and can be moved to different location as a window, 
Unger however does not teach or suggest:
the application which, when activated, causes the device to cease to display the widget and display the application
Nonetheless, Bittinger teaches or suggests closing or opening the docked widget or foster window when the user performs a function on the main widget. Bittinger teaches the access bars can be located on the edges of each window 14a, b and c. (Col. 5, top). In response to a window opening fully, such during an application activation, Bittinger teaches the dock is converted to an access bar, or as shown in Unger, a bar on the edge or top of the screen. Therefore, Bittinger suggests upon activation the prior dock is no longer displayed as a docked window and thus removing it from the application (col. 7). Bittinger teaches other intercepted inputs can cause the similar function to occur (col. 7). Bittinger also suggests the widget can be closed when sensing of the opening of an application (col. 7, lines 55-67). Thus, the combination of Unger windows 400 and 402 that can open another full application (e.g. outlook) with Bittingers window would allow for moving the widget to the edge or ceasing to display it while displaying the application. 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Unger and Bittinger in front of them to modify the windows of Unger with the windows of Bittinger so as to close a secondary widget displaying a window when a primary application is opening. The motivation to combine Unger with Bittinger comes first from Unger that today’s user interfaces use a variety of windows and icons to control a program (Para 3) in which windows include standard open, close and minimize controls. Further motivation comes from Bittinger where Bittinger suggests moving a widget to the side of a display when a window is open or maximized (col. 7) thus ceasing to display the widget and to use selectable options to control the application programs (col. 8, lines 25-35). 
dependent claim 3, Unger teaches the method wherein the application has a state based on a state of the widget (See fig. 6, state as signed on or online button 314 or figure 11, as a state of connected).  
With respect to dependent claim 4, Unger teaches the method wherein displaying the user interface that includes the plurality of icons includes displaying the plurality of icons in a multi-row, multi-column array (See figure 4-6, icons in area 400 are in column and multiple rows).  
With respect to dependent claim 5, Unger teaches the method wherein the plurality of icons includes one or more folder icons (Para 43, 50-52)  
With respect to dependent claim 6, Unger teaches the method wherein displaying the widget includes displaying an animation introducing the widget (Para 49).  
With respect to dependent claim 7, Unger teaches the method wherein displaying the widget includes concurrently displaying a plurality of widgets and multiple icons of the plurality of icons (Fig. 4-13). Unger displays multiple icons concurrently.  
With respect to dependent claim 8, Unger teaches the method wherein displaying the widget includes concurrently displaying a plurality of widgets at respective portions of the user interface that were previously occupied by respective sets of one or more of the plurality of icons (See windows 400 and 402, Fig. 11-13), as shown the windows are widgets that extend from the control panel that are displayed over other icons on the desktop. The user can configure any number of icons to be displayed in the desktop 300.   
With respect to dependent claim 9, as indicated in the above discussion Unger in view of Bittinger teaches each element of claim 1.
Unger expressly discloses a plurality of elements associated with application on the device.   

However, Bittinger teaches a docked element that that is associated with other applications (col. 2, lines 45-67). Bittinger teaches the (fig. 4a) dock or foster window includes buttons and control (col. 6, col. 8, lines 1-35) and can enhance the function of the connected window. The combination of Bittinger dock and Unger window 400 and 402 would allow for the widget to concurrently display a minimized bar (fig. 4a, 50) with the widget. 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Unger and Bittinger in front of them to modify the windows of Unger with the windows of Bittinger so as to close a secondary widget displaying a window when a primary application is opening. The motivation to combine Unger with Bittinger comes first from Unger that today’s user interfaces use a variety of windows and icons to control a program (Para 3) in which windows include standard open, close and minimize controls. Further motivation comes from Bittinger where Bittinger suggests moving a widget to the side of a display when a window is open or maximized (col. 7) thus ceasing to display the widget and to use selectable options to control the application programs (col. 8, lines 25-35). 

With respect to dependent claim 10, Unger teaches the method, wherein the widget includes an element which, when activated, causes the device to display a settings user interface for the widget (See Para 50, 63). 
With respect to claims 11-19,  claims 11-19 reflect a device comprising instructions stored in memory and executable by a processor in a substantially similar manner as those in claims 2-10, thus in view of the following are rejected along the same rationale. Unger teaches a device Fig. 2, with a processor 200, and a memory 202 connected to an input device 212 and a display 214. 
claims 20-21,  claims 20-21 reflect a nontransitory computer readable medium comprising instructions executable by a processor in a substantially similar manner as those in claims 2-3, thus in view of the following are rejected along the same rationale. Unger teaches a device Fig. 2, with a processor 200, and a memory 202 connected to an input device 212 and a display 214. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
    PNG
    media_image2.png
    923
    697
    media_image2.png
    Greyscale

As showing at least, an icon that when selected opens a widget comprising a plurality of icons where the displayed widget covers the prior area of where the icons previously were displayed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179